DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 and 4-23, in the reply filed January 6, 2022 is acknowledged.  Claims 19-23 not have been originally recognized in the requirement for restriction are proper for elected group I.  Claims 2 and 3 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (EP 2 055 797 A1, cited by applicants in the information disclosure statement dated February 18, 2020).
Ishida et al. disclose an iron based alloy comprising compositional proportions which overlap those claimed by applicants (paragraph 0007).  One of ordinary skill in the art at the time of the invention would have found it obvious to select form thse proportions disclosed by Ishida et al. including proportions which satisfy applicants; presently claimed compositional requirements.

Claim 1 and 21
Claims 4-18 and 22
Claim 19
Claim 20 and 23
Ishida et al.
C
0.15-0.25
0.2
0.19-0.21
0.2
0.001-1
Si
0.0-0.08
0.06
0.0-0.06
0.06
0.01-7
Mn
0.03-0.20
0.1
0.05-0.15
0.10
0.01-5
Cr
9.5-10.5
10.00
9.8-10.2
10
0.01-26
Mo
0.4-1.0
0.70
0.6-0.8
0.7
0.01-5
W
1.6-2.4
2.0
1.9-2.1
2.0
0.01-5
Co
2.5-3.5
3.0
2.8-3.2
3.0
0.01-30
Ni
0.0-0.40
0.0
0.0-0.20
0.0
0.01-10
B
0.003-0.02
0.010
0.006-0.01
0.010
0.001-1
N
0.0-0.40
0.0
0.0-0.20
0.0
**
Ti
0.02-0.10
0.05
0.04-0.08
0.05
0.01-5
V
0.10-0.30
0.20
0.15-0.25
0.20
0.01-10
Nb
0.02-0.08
0.05
0.04-0.06
0.05
0.01-5
Cu
1.20-2.10
1.75
1.65-1.85
1.75
0.01-5
Al
0.003-0.06
0.02
0.005-0.04
0.02
0.01-11
Fe
Balance

Balance
Balance
Balance
Additional elements
Excluded by claim 21
Excluded by claim 22
Excluded by claim 23
optional
optional


* Amounts presented in weight percent. Ishida et al. paragraph 0007.
** Ishida do not disclose the addition of nitrogen nor list nitrogen as an element which may be further included.  Nitrogen is either absent from the composition or not present in an appreciable amount such that the amount of nitrogen in the iron composition of Ishida et al. overlaps applicants’ claims amounts, or at least comes so close as to fail to establish a patentable dissention (MPEP 2144.05 I).

Claims 11, 20, and 23 exclude the presence of nickel.  Ishida et al. disclose that nickel is an optional element which if not included is considered to be 0%.  While nickel is not understood to be present, unappreciable levels would also be sufficiency low as to establish a prima facie case of obviousness.  According to MPEP 2144.05 I a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  In order to establish a prima facie case the amounts disclosed in the prior art should be so close to the claimed compositions such that the one of ordinary skill in the art would have expected the composition to have the same properties (MPEP 2144.05). One of ordinary skill in the art at the time of the invention would have found it obvious to select form the additional elements disclosed by Ishida et al. including not selecting nickel which would be 0, or so close to 0, that one of ordinary skill in the art would not have expected the iron composition of Ishida et al. to have distinct properties from the claimed alloy.  Applicants’ present specification has been reviewed with respect to the nickel content which disclose amounts ranging from 0 to 0.4% (present specification, paragraph 0012), however there was insufficient evidence such that one of ordinary skill in the art would have concluded that the claimed nickel proportion results in an alloy exhibiting unexpected properties. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/Adam Krupicka/Primary Examiner, Art Unit 1784